 



Exhibit 10.14
NON-EMPLOYEE DIRECTOR COMPENSATION
1. Cash Compensation

                    FY 2007 FY 2008 & Beyond  
Member Retainer (Base) -Annual
  $ 23,000     $ 72,000  
 
               
Annual Fee in Lieu of Stock Options
  $ 10,000       N/A  
 
               
Chairman Retainer-Annual
  $ 30,000     $ 30,000  
 
               
Committee Chair Retainer-Audit
  $ 7,000     $ 10,000  
 
               
Committee Chair Retainer-Governance and ECDC
  $ 2,000     $ 5,000  
 
               
Standard Board Meeting Fee
  $ 2,000       N/A  
 
               
Committee Meeting Fee
  $ 1,000       N/A  
 
               
Additional Meetings Fee
    N/A     $ 1,500  
(For each Board of Directors or Committee meeting
attended in excess of six meetings per fiscal year)
               

2. Equity-Based Compensation
Pre-FY 2008: Restricted Stock Grant under 1993 Plan
Restricted stock grant valued at $18,000 made every three years, including on
September 1, 2005, based on the last reported sale price of Company stock on the
preceding trading day, and in accordance with the 1993 Non-Employee Director
Restricted Stock Plan. A non-employee director may sell or otherwise transfer
one-third of the shares covered by an award on each anniversary of the date of
the award. If a non-employee director ceases to be a director before the
restrictions against transfer have lapsed with respect to any shares, then
except for death, disability or retirement, the director forfeits such shares.
The restrictions lapse upon a change in control.
FY 2008 & Beyond: Restricted Stock Grant under 2006 Long-Term Incentive Plan
Restricted stock grant valued at $20,000 made on January 1 of each year,
commencing on January 1, 2008, based on the last reported sale price of Company
stock on the preceding trading day, in accordance with the 2006 Long-Term
Incentive Plan. Restrictions lapse on the first anniversary date of the award.
Awards shall be made in accordance with other terms and forms approved by the
Executive Compensation and Development Committee.

 